DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.

Response to Arguments
 	Applicant’s corrections to the drawings have been considered and the drawing objection filed on 11/23/2020 has been withdrawn.
	Applicant's arguments filed 01/15/2021 with respect to claim(s) 1, 12 and 15 have been considered but are moot in view of the new ground(s) of rejection. For the amendment in claim 1, new reference Yamauchi et al. (US 2005/0048960 A1), which was cited in the Advisory Action, teaches the amendment. For the amendment in claim 12, new reference Ljung et al. (US 2019/0215773 A1) teaches the amendment. And for the amendment in claim 15, new reference Lee et al. (US 2014/0098761 A1) teaches the amendment.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar et al. (US 2015/0131461 A1) (patented as US 9,578,601 B2 which is cited in IDS filed 01/16/2019) in view of Yamauchi et al. (US 2005/0048960 A1) (cited in PTO-892 filed 02/10/2021). 	

Regarding claim 1, Ramkumar discloses A device for performing wireless communication (Fig. 2: UE 115-a in wireless communication system 200), the device comprising:
a memory storing computer-readable instructions (Fig. 2: memory module 220); and
at least one processor configured to execute the computer-readable instructions to (Fig. 2: processor module 210),
generate a condition signal based on at least one parameter associated with the device or the wireless communication (Fig. 7: step 705. [0074]: UE determines present state of charge (=condition signal) of power source (=parameter) of the UE, which may be an internal power source or [0045]: external power source), 
determine a signal processing level for at least one of a plurality of signal processing functions based on the condition signal (Fig. 7: step 710. [0075]: UE identifies charge state level (=signal present state of charge (=condition signal) of internal power source of the UE. [0047]: charge state level invokes one or more power saving modes that control and adjust various functions of the UE and various modules and processors of the UE (=signal processing functions). [0048]-[0053] disclose different adjustments that affects signal processing), and
select at least one of a plurality of signal processing algorithms for performing the at least one of a plurality of signal processing functions based on the signal processing level (Fig. 7: step 715. [0076]: UE selects one or more of plurality of power saving modes (=signal processing algorithm) based on charge state level (=signal processing level). The one or more of the plurality of power saving modes are associated with algorithms (=signal processing algorithm) and control and adjust various functions of the UE and various modules and processors of the UE (=signal processing functions)), each of the plurality of signal processing functions being associated with the wireless communication ([0047]-[0053]: the control and adjustment to various functions of the UE and various modules and processors of the UE (=signal processing functions) affect signal processing, i.e., [0048]: adjusting antenna used for wireless communication, see Fig. 1, or [0050]: adjusting FSCAN requests used for wireless communication), each of the plurality of signal processing algorithms being associated with a different complexity level among a plurality of complexity levels ([0076]: power saving modes are associated with algorithms (=signal processing algorithm). [0060]: power saving modes depend on threshold level (=complexity level), i.e., when there is one threshold level, an advertised rank may be reduced and antenna may be reduced accordingly, and when there are two or more threshold levels, then antenna may be reduced in one or more increments), and the signal processing level corresponding to one of the plurality of complexity levels ([0046]: charge state level (=signal processing level) correspond to threshold percentage or ratio (=complexity level)). 
wherein the determination of the signal processing level is based on the condition signal (Fig. 7: step 710. [0075]: UE identifies charge state level (=signal processing level) based on present state of charge (=condition signal) of internal power source of the UE), Ramkumar does not disclose the determination is also based on a transmission-related factor comprising at least one of a transmission speed, a transmission mode, or a transmission scheme of the wireless communication.
However, Yamauchi discloses the determination is also based on a transmission-related factor comprising at least one of a transmission speed, a transmission mode, or a transmission scheme of the wireless communication ([0199]: to reduce power consumption (=signal processing algorithm), power management determination circuit 3 of device Z (Figs. 11-12, [0118]: device Z (information processing device)) determines operation mode (=signal processing level) based on state of electric wave reception L-1, the remaining power level L-2 (=condition signal), the area information L-3, or the command (=transmission-related factor). [0128]: command may be a transmission output level control command (=transmission mode). Fig. 14, [0135]: list of operation modes (=signal processing level) for power saving (=signal processing algorithm)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE when identifying a charge state level based on a present state of charge, as taught by Ramkumar, to further consider a command for transmission output level, as taught by Yamauchi.
Doing so allows the device to reduce power consumption (Yamauchi: [0199]).

Regarding claim 2, Ramkumar in view of Yamauchi discloses all features of claim 1 as outlined above. 
Ramkumar further discloses wherein
the at least one of the plurality of signal processing algorithms includes at least one of a first signal processing algorithm among the plurality of signal processing algorithms or a second signal processing algorithm among the plurality of signal processing algorithms ([0047]: one or more of plurality of power saving modes associated with algorithms (=signal processing algorithm) includes: [0048]: adjusting antenna (=first signal processing algorithm) and [0050]: adjusting FSCAN requests (=second signal processing algorithm)).

Regarding claim 4, Ramkumar in view of Yamauchi discloses all features of claim 1 as outlined above. 
Ramkumar further discloses one or more transceivers configured to at least one of transmit or receive wireless signals for the wireless communication via one or more antennae (Fig. 1: UE 115 in wireless communication system 100 communicating with base stations 105. Fig. 2, [0042]: UE 115-a comprises multiple antenna(s). [0048]: each antenna includes one or more receive chains),
wherein the at least one processor configured to execute the computer-readable instructions to determine one or more channel parameters for a channel used for the wireless communication based on data received from the one or more transceivers ([0052]: UE performs neighbor search to identify channel conditions (=channel parameters) of one or more neighboring base stations. [0049]: UE monitors receive chains and advertise CQI based on present state of charge of internal power source).

Regarding claim 5, Ramkumar in view of Yamauchi discloses all features of claim 4 as outlined above. 
Ramkumar further discloses wherein the one or more channel parameters include at least one of a correlation between a base station and the one or more antennae, a signal-to-noise ratio, a signal-to-interference-plus-noise ratio, one or more Doppler characteristics of the device, one or more delay characteristics, one or more maximum or minimum delay paths, a number of time dominant paths, a number of spatially dominant paths, or one or more angular characteristics ([0052]: UE performs neighbor search to identify channel conditions (=channel parameters) of one or more neighboring base stations. [0049]: UE monitors receive chains and advertise CQI based on present state of charge of internal power source. The correlation between a base station and the one or more antennae is read as channel conditions between the UE using a receive chain to communicate with the neighboring base stations).

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar et al. (US 2015/0131461 A1) (patented as US 9,578,601 B2 which is cited in IDS filed 01/16/2019) in view of Yamauchi et al. (US 2005/0048960 A1) (cited in PTO-892 filed 02/10/2021) and Li et al. (US 2019/0074996 A1) (previously cited).

Regarding claim 6, Ramkumar in view of Yamauchi discloses all features of claim 5 as outlined above. 
Ramkumar further discloses wherein the plurality of signal processing functions comprise a first signal processing function of performing estimation of the channel ([0061]: power saving mode may be to perform FSCAN operation to search for base stations suitable for wireless communication. [0052]: as part of the search, the UE is to identify channel condition (=first signal processing function of performing). [0050]: channel condition may be poor (=estimation of the channel)).
Ramkumar does not disclose, but Li discloses the selection of the at least one of the plurality of signal processing algorithms for performing the first signal processing function based on at least one of the correlation, the one or more Doppler characteristics, the one or more maximum or minimum delay paths, the one or more delay characteristics, or the number of time dominant paths ([0005]: UE selects a regularization method (=signal processing algorithm) to perform channel estimation (=first signal processing function) based on delay spread, Doppler spread, and SNR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE, as taught by Ramkumar, to select the a regularization method to perform channel estimation based on Doppler spread, as taught by Li.
Doing so allows the UE to perform correlation estimation (Li: abstract).

	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar et al. (US 2015/0131461 A1) (patented as US 9,578,601 B2 which is cited in IDS filed 01/16/2019) in view of Yamauchi et al. (US 2005/0048960 A1) (cited in PTO-892 filed 02/10/2021) and Parkvall et al. (US 2017/0331670 A1) (previously cited).

Regarding claim 7, Ramkumar in view of Yamauchi discloses all features of claim 5 as outlined above. 
Ramkumar further discloses wherein the plurality of signal processing functions comprise a second signal processing function (Fig. 7: step 715. [0076]: UE selects one or more of plurality of power saving modes based on charge state level, wherein the power saving modes are associated with algorithms and control various functions (=second signal processing functions) of the UE). 
However, Ramkumar does not disclose, but Parkvall discloses second signal processing function of performing beamforming for the wireless communication ([0012]: based on estimated remaining battery life, the wireless device determines to adjust beamforming), and
the selection of the at least one of the plurality of signal processing algorithms for performing the second signal processing function is based on at least one of the number of spatially dominant paths or the one or more angular characteristics (Parkvall discloses various techniques (=algorithms) to save power/energy, see for example [1014], [1329], and [1870]. One example technique is disclosed in [0012], [1877]: wireless device’s selection to adjust beamforming (=second signal processing function) based on remaining battery life and desired coverage, i.e., a desired minimum beamwidth. [1264]: different angular coverage, i.e., beam width).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE, as taught by Ramkumar, to include a selection of beamforming based on desired angular coverage, as taught by Parkvall.
Doing so allows the wireless device to save power by considering its remaining battery life or battery consumption (Parkvall: [1877]).

	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar et al. (US 2015/0131461 A1) (patented as US 9,578,601 B2 which is cited in IDS filed 01/16/2019) in view of Yamauchi et al. (US 2005/0048960 A1) (cited in PTO-892 filed 02/10/2021) and Chen et al. (US 2017/0324462 A1) (previously cited).

Regarding claim 8, Ramkumar in view of Yamauchi discloses all features of claim 5 as outlined above. 
Ramkumar further discloses wherein the plurality of signal processing functions comprise a third signal processing function of performing at least one of processing or detection of signals via a plurality of antennae ([0061]: power saving mode may be to perform FSCAN operation (=third search (=detection) for signals and base stations suitable for wireless communication. Fig. 2, [0042]: UE 115-a comprises multiple antenna(s)). 
Ramkumar does not disclose, but Chen discloses the selection of the at least one of the plurality of signal processing algorithms for performing the third signal processing function is based on at least one of the correlation, the signal-to-noise ratio, or the signal-to-interference-plus-noise ratio ([0005]: receiver selects a detection (=third signal processing function) algorithm (=signal processing algorithm) based on SINR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE, as taught by Ramkumar, to select a detection algorithm based on SINR.
Doing so reduces power consumption (Chen: [0023]).

	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar et al. (US 2015/0131461 A1) (patented as US 9,578,601 B2 which is cited in IDS filed 01/16/2019) in view of Yamauchi et al. (US 2005/0048960 A1) (cited in PTO-892 filed 02/10/2021) and Wang et al. (US 2015/0077126 A1) (previously cited).

Regarding claim 9, Ramkumar in view of Yamauchi discloses all features of claim 4 as outlined above. 
Ramkumar further discloses wherein 
the at least one parameter includes a performance index of the device ([0074]: power source (=parameter) of the UE includes an internal power source or [0045]: external power source. [0046]: the internal power source may be fully charged or may have some threshold percentage (=performance index)).
U.S. Application No. 16/249,007the condition signal is generated according to a performance threshold selected based on the performance index, and the at least one processor configured to execute the computer-readable instructions to select the at least one of the plurality of signal processing functions from among the plurality of signal processing functions in response to the condition signal, the at least one of the plurality of signal processing functions exceeding the performance threshold.
Wang discloses in Fig. 7 and [0109]: a UE’s battery (=power source) can be at different charged threshold or [0117] the battery can be fully charged (=performance index).
Wang further discloses the condition signal is generated according to a performance threshold selected based on the performance index (Fig. 7: step 702. [0108]: the current battery available capacity (=condition signal) is determined according to a first predetermined threshold (=performance threshold) based on [0109], [0117]: whether the battery is fully charged or not), and 
the at least one processor configured to execute the computer-readable instructions to select the at least one of the plurality of signal processing functions from among the plurality of signal processing functions in response to the condition signal, the at least one of the plurality of signal processing functions exceeding the performance threshold (Fig. 7: steps 704 or 706. [0110]-[0113]: UE selects a mode (=signal processing function) when the current battery available capacity (=condition signal) is greater or not greater than the first predetermined threshold (=performance threshold), i.e., 30%. [0115]: based on the mode, the power consumption can be reduced. Fig. 7: step 708. [0116]: regardless of whether step 704 or 706 is taken, at step 708 the UE determines whether the current battery available capacity is greater than a second predetermined threshold between 80%-100%. Thus, using any mode eventually improves the first predetermined threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE, as taught by Ramkumar, to determine the 
Doing so improves the available lifetime of the battery (Wang: [0124]).

	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar et al. (US 2015/0131461 A1) (patented as US 9,578,601 B2 which is cited in IDS filed 01/16/2019) in view of Yamauchi et al. (US 2005/0048960 A1) (cited in PTO-892 filed 02/10/2021) and Burgan et al. (US 2013/0012258 A1) (patented as US 8,665,779 B2 which is cited in IDS filed 01/16/2019).

Regarding claim 10, Ramkumar in view of Yamauchi discloses all features of claim 1 as outlined above. Ramkumar further discloses wherein
the at least one processor configured to execute the computer-readable instructions to select the at least one of the plurality of signal processing functions from among the plurality of signal processing functions in response to the condition signal, the at least one of the plurality of signal processing functions being downgrade-target signal processing functions (Fig. 7: steps 705-715. [0074]-[0076]: UE selects one or more of plurality of power saving modes that are associated with algorithms (=signal processing algorithm) and control and adjust various functions of the UE and various modules and processors of the UE (=signal processing functions). The power saving mode is selected based on charge state level (=signal processing level) which is identified based on present state of charge (=condition signal). [0062]: a power savings mode may be to reduce a frequency of neighbor searches (=downgrade-target signal processing functions)).
Ramkumar does not disclose, but Burgan discloses the at least one parameter includes a temperature of the device ([0025]: in addition to device’s batter, a maximum operating temperature can be used to determine desired transmission power),
the condition signal is generated according to whether the temperature of the device exceeds one or more temperature thresholds ([0050]: temperature measurements (=condition signal) can be communicated to controller to be processed. [0023]-[0024]: temperature of device needs to be measured to process the transmission power according to a desired maximum temperature). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Ramkumar, to include the device’s temperature in addition to the device’s battery to provide measurements when the transmission power needs to be processed based on the desired maximum temperature, as taught by Burgan.
Doing so selectively reduces or terminates the power contribution (Burgan: abstract). 

	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar et al. (US 2015/0131461 A1) (patented as US 9,578,601 B2 which is cited in IDS filed 01/16/2019) in view of Yamauchi et al. (US 2005/0048960 A1) (cited in PTO-892 filed 02/10/2021) and Mori et al. (US 2018/0007633 A1) (previously cited).

Regarding claim 11, Ramkumar in view of Yamauchi discloses all features of claim 1 as outlined above. 
Ramkumar further discloses wherein
the at least one parameter includes power information associated with at least one power source supplying power to the device ([0074]: power source (=parameter) of the UE includes internal power source or [0045]: external power source (=power information)),
the condition signal is generated according to a total amount of available power estimated based on the power information (Fig. 7: step 705. [0074]: UE determines present state of charge internal power source (=power information) of the UE. [0045]: the current state of charge is classified into charge state level corresponding to remaining level of available power of the power source when the UE is not connected to an external power source (=power information)).
Ramkumar does not disclose, but Mori discloses the at least one processor configured to execute the computer-readable instructions to allocate the total amount of available power to the at least one of the plurality of signal processing functions based on the condition signal (Fig. 2: information processing device/slave station 200 may be a wireless communication device, see [0051]. [0068]: slave station 200 generates remaining battery level information (=condition signal) and takes action to save power according to remaining battery level. Fig. 9, [0141]-[0143]: to save power and based on remaining battery level and signal strength, slave station 200 may use 1-4 channels to transmit and receive data (=signal processing function) by monitoring target channels based on remaining battery level (=allocate the total amount of available power)), and
the selection of the at least one of the plurality of signal processing algorithms is based on the allocation (Fig. 9, [0141]-[0143]: slave station 200 monitors the target channels based on the remaining battery level (=allocation) and selects how many channels it will use to transmit and receive data (=signal processing algorithm)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Ramkumar, to take action to save power according to a remaining batter level information by monitoring a certain number of target channels based on the remaining battery level to transmit and receive data, as taught by Mori.
Doing so allows for an appropriate set of channels for use in wireless communication (Mori: abstract).

	Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar et al. (US 2015/0131461 A1) (patented as US 9,578,601 B2 which is cited in IDS filed 01/16/2019) in view of Ljung et al. (US 2019/0215773 A1).

Regarding claim 12, Ramkumar discloses A device for performing wireless communication with a base station via a plurality of channels (Fig. 1: UE 115 in wireless communication system 100 communicating with base stations 105. Fig. 2, [0042]: UE 115-a comprises multiple antenna(s)), the device comprising:
a memory storing computer-readable instructions (Fig. 2: memory module 220); and
at least one processor configured to execute the computer-readable instructions to (Fig. 2: processor module 210),
generate a condition signal based on at least one parameter associated with the plurality of channels or the device (Fig. 7: step 705. [0074]: UE determines present state of charge (=condition signal) of a power source (=parameter) of the UE, which may be an internal power source or [0045]: external power source),
select a first signal processing level for a first signal processing function among a plurality of signal processing functions in response to the condition signal (Fig. 7: step 710. [0075]: UE identifies charge state level (=first signal processing level) based on present state of charge (=condition signal) of internal power source of the UE. [0047]: charge state level invokes one or more power saving modes that control and adjust various functions of the UE and various modules and processors of the UE (=first signal processing functions). [0048]-[0053] disclose different adjustments that affects signal processing), each of the plurality of signal processing functions being associated with the wireless communication ([0047]-[0053]: the control and adjustment to various functions of the UE and various modules and processors of the UE (=signal processing functions) affect signal processing, i.e., [0048]: adjusting antenna used for wireless communication, see Fig. 1, or [0050]: adjusting FSCAN requests used for wireless communication), and 
select a first signal processing algorithm among a plurality of signal processing algorithms for performing the first signal processing function based on the first signal processing level (Fig. 7: step 715. [0076]: UE selects one or more of plurality of power saving modes (=first signal processing algorithm) based on charge state level (=first signal processing level). The one or more of the plurality of power saving modes are associated with algorithms (=first signal processing algorithm) and control and adjust various functions of the UE and various modules and processors of the UE (=first signal processing functions)), each of the plurality of signal processing algorithms being associated with a different complexity level among a plurality of complexity levels ([0076]: power saving modes are associated with algorithms (=signal processing algorithm). [0060]: power saving modes depend on threshold level (=complexity level), i.e., when there is one threshold level, an advertised rank may be reduced and antenna may be reduced accordingly, and when there are two or more threshold levels, then antenna may be reduced in one or more increments), and the first signal processing level corresponding to one of the plurality of complexity levels ([0046]: charge state level (=first signal processing level) correspond to threshold percentage or ratio (=complexity level)).
Ramkumar does not disclose, but Ljung discloses wherein
the at least one processor is configured to execute the computer-readable instructions to select a second signal processing level for a second signal processing function among the plurality of signal processing functions (Fig. 3, [0047]-[0048], [0054]-[0055]: a battery powered device retrieves and compares a remaining battery power life with a target battery life (first estimated battery estimated battery power life) (=first signal processing level) in steps S304-S307, and one or more power saving functionalities (=first signal processing algorithm) in step S308. Then the battery powered device retrieves a new estimation of the remaining battery power life to make a new comparison (second estimation of remaining battery power life) (=second signal processing level) in steps S304-S307, and activates an additional one or more power saving functionalities (=second signal processing function). [0007]: computer-readable storage medium with instructions adapted to carry out a method by a device having a processor), and
the selection of the first signal processing algorithm is based on the first signal processing level and a correlation between the first signal processing function and the second signal processing function (Fig. 3, [0047], [0054]: battery powered device activates one or more power saving functionalities (=first signal processing) based on the retrieved remaining battery power life and the comparison thereof with the target battery life (first estimated battery power life) (=first signal processing level) in steps S304-S308. [0037]-[0038]: different power saving functionalities are disclosed. [0058]: each power saving functionality (=first signal processing function and second signal processing function) is associated with a priority level and is selectively activated in order of the priority level of the power saving functionalities (=correlation between the first signal processing function and the second signal processing function)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Ramkumar, to activate an additional one or more power saving functionalities based on a second estimation of remaining battery power life after a first activation of one or more power saving functionalities based on a first estimated battery power life and a priority level of power saving functionalities, as taught by Ljung.
Doing so provides a feedback loop process to assess whether the activated one or more power saving functionalities were reasonable and enough to meet the target battery time (Ljung: [0048]). 


Ramkumar further discloses wherein the at least one processor is configured to execute the computer-readable instructions to generate channel state information for transmission to the base station based on one or more parameters among the at least one parameter associated with the plurality of channels, the first signal processing level, and the first signal processing algorithm ([0049]-[0050]: UE advertises channel quality indicator based on charge state of power source (=parameter) to the network while monitoring multiple receive chains on one or more downlink carriers and additionally power consumption may be adjusted. [0076]: power saving modes are associated with algorithm and control various functions). 

	Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar et al. (US 2015/0131461 A1) (patented as US 9,578,601 B2 which is cited in IDS filed 01/16/2019) in view of Mochizuki et al. (US 2020/0186312 A1) (previously cited) and Lee et al. (US 2014/0098761 A1).

Regarding claim 15, Ramkumar discloses A method performed by a device for wireless communication with a base station via a plurality of channels (Fig. 1: UE 115 in wireless communication system 100 communicating with base stations 105. Fig. 2, [0042]: UE 115-a comprises multiple antenna(s)), the method comprising:
selecting at least one signal processing level for at least one of a plurality of signal processing functions based on at least one parameter (Fig. 7: steps 705-710. [0074]-[0075]: UE identifies charge state level (=signal processing level) based on present state of charge of a power source (=parameter) of the UE, which may be an internal power source or [0045]: external power source. [0047]: charge state level invokes one or more power saving modes that control and adjust various functions of the UE and various modules and processors of the UE (=first signal processing functions). [0048]-[0053] disclose different adjustments that affects signal processing), each of the plurality of signal processing functions being associated with the wireless communication ([0047]-[0053]: the control and adjustment to various functions of the UE and various modules and processors of the UE (=signal processing functions) affect signal processing, i.e., [0048]: adjusting antenna used for wireless communication, see Fig. 1, or [0050]: adjusting FSCAN requests used for wireless communication); and 
selecting at least one signal processing algorithm from among a plurality of signal processing algorithms for the at least one of the plurality of signal processing functions based on the at least one signal processing level (Fig. 7: step 715. [0076]: UE selects one or more of plurality of power saving modes (=signal processing algorithm) based on charge state level (=first signal processing level). The one or more of the plurality of power saving modes are associated with algorithms (=signal processing algorithm) and control and adjust various functions of the UE and various modules and processors of the UE (=signal processing functions)), each of the plurality of signal processing algorithms being associated with a different complexity level among a plurality of complexity levels ([0076]: power saving modes are associated with algorithms (=signal processing algorithm). [0060]: power saving modes depend on threshold level (=complexity level), i.e., when there is one threshold level, an advertised rank may be reduced and antenna may be reduced accordingly, and when there are two or more threshold levels, then antenna may be reduced in one or more increments), and the at least one signal processing level corresponding to one of the plurality of complexity levels ([0046]: charge state level (=first signal processing level) correspond to threshold percentage or ratio (=complexity level)).
Ramkumar does not disclose, but Mochizuki discloses wherein
the method further comprises,
	receiving a capability inquiry signal from the base station ([0215]: eNB inquires the UE about the UE processing time in a UE capability enquiry), and 
	sending capability information comprising a continuous signal processing time of the device to the base station in response to the capability inquiry signal ([0213], [0215]: UE provides UE capability including UE processing time. [0209]: UE processing time is the time to demodulate and decode (=continuous signal processing time)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Ramkumar, to inquiry UE processing time in a UE capability enquiry, as taught by Mochizuki, and program the UE, as taught by Ramkumar, to provide UE capability including UE processing time to the eNB, as taught by Mochizuki.
Doing so allows the base station to determine a gap setting value (Mochizuki: [0215]) to increase transmission rates (Mochizuki: [0083]). 
Ramkumar in view of Mochizuki does not disclose, but Lee discloses the capability information includes an on idle time subsequent to the continuous signal processing time ([0322]: WTRU provides a capability to the network that includes a periodicity for active and inactive time duration, wherein the inactive time duration is after the data transmission).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE providing UE capability including UE processing time, as taught by Ramkumar in view of Mochizuki, to further include an inactive time duration, as taught by Lee.
Doing so allows the base station to properly configure the WTRU to transmit and receive data at the appropriate time (Lee: [0322]).


Ramkumar further discloses determining at least one state of at least one of the plurality of channels ([0049]: UE advertises channel quality indicator as zero);
generating channel state information based on the at least one state of at least one of the plurality of channels, the at least one signal processing level, and the at least one signal processing algorithm ([0049]-[0050]: UE advertises channel quality indicator based on charge state of power source (=parameter) of charge to the network while monitoring multiple receive chains on one or more downlink carriers and additionally power consumption may be adjusted. [0076]: power saving modes are associated with algorithm and control various functions); and
sending the channel state information to the base station ([0049]: UE advertises channel quality indicator to network).

	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar et al. (US 2015/0131461 A1) (patented as US 9,578,601 B2 which is cited in IDS filed 01/16/2019) in view of Mochizuki et al. (US 2020/0186312 A1) (previously cited) Lee et al. (US 2014/0098761 A1), and Chen et al. (US 2020/0028654 A1) (previously cited).

Regarding claim 17, Ramkumar in view of Mochizuki and Lee discloses all features of claim 16 as outlined above. 
Ramkumar further discloses wherein the channel state information comprises a channel quality indicator of the device ([0049]: UE advertises channel quality indicator as zero).
Ramkumar in view of Mochizuki and Lee does not disclose, but Chen discloses a transmission scheme corresponding to the channel quality indicator, and a channel quality signal processing level corresponding to the channel quality indicator ([0004]: UE selects CQI index corresponding to transport block modulation and coding level (=transmission scheme and channel quality signal processing level) according to CQI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Ramkumar, to select CQI index corresponding to transport block modulation and coding level, as taught by Chen.
Doing so allows the network-side device to understand the CQI as a quantization of channel quality information (Chen: [0004]).

	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar et al. (US 2015/0131461 A1) (patented as US 9,578,601 B2 which is cited in IDS filed 01/16/2019) in view of Mochizuki et al. (US 2020/0186312 A1) (previously cited) Lee et al. (US 2014/0098761 A1), and Chen et al. (US 2012/0220286 A1).

Regarding claim 18, Ramkumar in view of Mochizuki and Lee discloses all features of claim 16 as outlined above. 
Ramkumar does not disclose, but Chen discloses wherein the channel state information comprises a rank indicator of the device, a transmission scheme corresponding to the rank indicator, and a rank signal processing level corresponding to the rank indicator (table 2, [0037]-[0042]: CSI mode 1-0 includes rank indicator 3 and transmission mode 3, where RI (3) has a higher priority (=rank signal processing level) than WB PMI/CQI (2)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when advertising CQI, as taught by 
Doing so provides a distinction between different CC that have the same CSI mode configuration (Chen: [0039]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478